DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: i) “asynmmetrically” appears to be a typographical error; ii) the comma after either the structure or after “(I)” should be removed; and iii) a comma is missing after the R4 recitation of ‘up to 4 carbon atoms’ (prior to the ‘with the proviso’).  Appropriate correction is required.
Claims 2, 4, 6 and 8 are objected to because of the following informalities:  the period in each claim appears misplaced as it occurs after the respective structure(s) but before the formula designation(s).  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  i) in (a) “the asymmetrically” should be --an asymmetrically--; and ii) “double bond, and A is a y-functional group; and” should instead be --double bond, A is a y-functional group, and--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “solvent assisted” should be --solvent-assisted--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “to obtain a polymer” should instead be --to obtain the crosslinked polymer--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: i) the comma after “claim 10” should be removed; and ii) “a resultant product” should be --the resultant product--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim is indefinite as it is not clear what is meant by “a y-functional group”. It is not clear if the claim merely meant to recite ‘A is a functional group’ or is a functional end group, etc. The meaning of “y-functional” as currently recited is not clear. This includes claims 11-19 as they depend from claim 10. 
Regarding claim 12, recitation e) recites alternative limitations in the form of improper Markush group(s), and therefore said claims are indefinite.  A proper Markush group recites its members as being “selected from the group consisting of: A, B, and C”.  See MPEP 2173.05(h).  This issue can be resolved by inclusion of “and” prior to the final recited member of the Markush group.
Regarding claim 15, the recitation of “resulting in a solid, low-melting, or tacky curable composition” is indefinite. It is not clear if one is choosing from i) a solid curable composition, ii) a low-melting curable composition, or iii) a tacky curable composition, or if one is choosing from i) a solid and low-melting curable composition or ii) a tacky curable composition. It is assumed the claim was intended to mean ‘resulting in a curable composition that is solid, low-melting or tacky’. 
Regarding claim 16, the recitation of ‘formable upon application of heat and/or pressure’ is indefinite. It is not clear if the claim intended to mean i) is deformable upon application of heat and/or pressure or ii) is polymerizable (or crosslinkable) upon the application of heat and/or pressure. The latter is currently assumed. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action (see above). 
Claims 10-19 would be allowable if rewritten to overcome the objections(s) set forth in this Office action and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767